WEBSTER, J.
In this direct criminal appeal, appellant raises seven issues. We affirm, without discussion, as to six of the seven. We also affirm the seventh. However, because the supreme court has granted review in a prior case involving the same issue, we write briefly.
Appellant argues that, because the trial court failed timely to file written reasons justifying its upward departure sentences, he is entitled to be resentenced pursuant to the sentencing guidelines. We disagree. Appellant correctly represents that the trial court did not timely file written reasons justifying its upward departure sentences. However, it is undisputed that the trial court did explain on the record at the sentencing hearing why it was imposing the departure sentences. Although appellant’s counsel objected to the reasons announced by the trial court during the sentencing hearing, appellant does not challenge the sufficiency of those reasons on appeal. Appellant did not object in the trial court to the failure timely to file written reasons. Because the issue raised was never presented to the trial court, it was not preserved. In addition, appellant has failed to demonstrate how he has been prejudiced by the failure timely to file written reasons. To the extent that error occurred, it is not “fundamental.” Davis v. State, 661 So.2d 1193 (Fla.1995). Accordingly, we affirm. § 924.051(3), Fla. Stat. (1997); Butler v. State, 723 So.2d 865 *534(Fla. 1st DCA 1998), review granted, 735 So.2d 1283 (Fla.1999).
AFFIRMED.
JOANOS and PADOVANO, JJ., CONCUR.